The only question involved in this case is whether an ordinance of the city of Tulsa requiring real estate brokers to pay a license tax, and providing that it shall be a misdemeanor to engage in the business without the payment of the tax, prevents a broker, who has not paid the license from recovering on a contract under which he has earned his commission. The issue is determined against the defendant by the case ofHughes v. Snell, 28 Okla. 828, 115 P. 1105, 34 L. R. A. (N. S.) 1133, and it is unnecessary to examine the numerous authorities cited in the able brief of the plaintiff in error, as that case determines the issue in favor of the plaintiff.
We think the judgment of the trial court should be affirmed.
By the Court: It is so ordered.